           Case 4:20-cv-00810-MWB Document 4 Filed 05/20/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    HENRY AGNEW,                                            No. 4:20-CV-00810

                 Petitioner,                                (Judge Brann)

          v.

    KEVIN KAUFFMAN, et al.,

                 Respondents.

                                              ORDER

                                          MAY 20, 2020

        Henry Agnew, a Pennsylvania state prisoner, has filed what he labels a

“petition for early parole hearing,” in which he asks this Court to direct the

Pennsylvania Department of Probation and Parole (“Parole Board”) to conduct an

early parole hearing due to the COVID-19 pandemic.1 The Court construes Agnew’s

petition as one arising under 28 U.S.C. § 2254.2

        Although federal law generally requires that, when evaluating a § 2254

petition, district courts “issue an order directing the respondent to show cause why

the writ should not be granted,” courts need not do so if “it appears from the




1
     Doc. 1.
2
     To the extent that Agnew’s petition may be construed as seeking a writ of mandamus, this
     Court “lacks authority to grant that relief, as a federal court generally may not issue a writ of
     mandamus to compel action by a state court or state official.” In re Martinez, 778 F. App’x
     198, 199 (3d Cir. 2019).
          Case 4:20-cv-00810-MWB Document 4 Filed 05/20/20 Page 2 of 4




application that the applicant or person detained is not entitled thereto.”3 Thus, “a

district court is authorized to dismiss a petition summarily when it plainly appears

from the face of the petition and any exhibits annexed to it that the petitioner is not

entitled to relief in the district court.”4

       It is clear from Agnew’s petition that he is not entitled to habeas relief, as this

Court does not have jurisdiction to grant his requested relief. Federal district courts

are courts of limited jurisdiction, and “[t]he sole inquiry for habeas jurisdiction is

whether granting the petition as to the claim would necessarily imply a change to the

fact, duration, or execution of the petitioner’s sentence.”5 Here, Agnew does not

seek an order directing that he be paroled or otherwise released from custody—he

seeks an order directing that he be provided with a parole hearing at an earlier date

than the date offered by the Parole Board.6 However, the decision to grant or deny

parole is entirely discretionary.7 Thus, not only is any decision regarding when to

hold a parole hearing beyond the purview of the United States Constitution8 but,

were the Court to grant the requested relief, such an order would not “necessarily

imply a change to the fact, duration, or execution of the petitioner’s sentence,”9 as


3
    28 U.S.C. § 2243.
4
    Lonchar v. Thomas, 517 U.S. 314, 320 (1996) (internal quotation marks omitted).
5
    Velazquez v. Superintendent Fayette SCI, 937 F.3d 151, 157 (3d Cir. 2019).
6
    Doc. 1 at 2-3.
7
    DeFoy v. McCullough, 393 F.3d 439, 444 (3d Cir. 2005).
8
    See Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979) (noting that
    “there is no constitutional or inherent right of a convicted person to be conditionally released
    before the expiration of a valid sentence”).
9
    Velazquez, 937 F.3d at 157.
                                                 2
           Case 4:20-cv-00810-MWB Document 4 Filed 05/20/20 Page 3 of 4




the Parole Board could simply deny Agnew parole. Therefore, Agnew’s § 2254

petition does not implicate this Court’s habeas corpus jurisdiction.

          Of course, that is not to say that no decisions related to parole are ever

reviewable. As the United States Court of Appeals for the Third Circuit has made

clear, “[t]he possession of a discretionary component in a parole policy does not per

se exempt it from constitutional scrutiny.”10 Consequently, courts “must review [any

parole] decision to be certain it comports with due process.”11 Although individuals

may challenge the constitutionality of the Parole Board’s decision to deny parole—

or perhaps even a decision to deny a parole hearing—there is no indication that the

Parole Board here has made any decision related to Agnew’s parole, let alone a

decision that could implicate his due process rights. Agnew’s remedy thus lies with

the Parole Board itself, not with this Court, and his request should be directed to that

entity.

          In sum, this Court lacks jurisdiction to review Agnew’s putative § 2254

petition, and the petition must therefore be dismissed.            Accordingly, IT IS

HEREBY ORDERED that:

          1. Agnew’s putative 28 U.S.C. § 2254 petition (Doc. 1) is DISMISSED

             without prejudice to his right to seek relief with the Parole Board, or to




10
     Mickens-Thomas v. Vaughn, 321 F.3d 374, 386 (3d Cir. 2003).
11
     Marshall v. Lansing, 839 F.2d 933, 946 (3d Cir. 1988).
                                                3
           Case 4:20-cv-00810-MWB Document 4 Filed 05/20/20 Page 4 of 4




            refile his petition should the Parole Board respond unfavorably to his

            request;

        2. The Court declines to issue certificate of appealability;12 and

        3. The Clerk of Court is directed to CLOSE this case.




                                                      BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




12
     See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (setting forth legal standard).
                                                 4
